Robinson, J.
(specially concurring). This action is based on a breach of a contract of agency. The claim of plaintiff is that he had an interest in a threshing outfit — a 32 h. p. engine, separator, blower and self-feeder, which was about to be sold on a chattel mortgage for $750; that he agreed with defendant to bid in and purchase the property for plaintiff and that defendant did bid in and purchase the outfit for $750, which within five days plaintiff duly tendered him and that he refused to receive the same and held the property as his own. Defendant appeals from a verdict and judgment for $600 damages and from an order denying a new trial. He wants property well worth $2,000 for $750.
The case is governed by the law as stated by this court in Schmidt v. Beiseker, 14 N. D. 587, 5 L.R.A.(N.S.) 123, 116 Am. St. Rep. 706, 105 N. W. 1102. The complaint is based on a contract of agency, and not on a complaint for the conveyance of property exceeding $50 in value. The only question is as to whether or not there is evidence sufficient to sustain the verdict. ’ The outfit was well worth $2,000. Actual possession of the property was held by plaintiff though his assignee in bankruptcy held the legal title subject to the chattel mortgage. The plaintiff felt that he had some real or equitable interest in the property which he desired to secure by a purchase of the same. He was present at the sale but apparently did not then have $750.
Mr. O’Hare was making the sale for the threshing machine company. Plaintiff testifies that just before the sale he had a conversation with defendant. He says: “Mr. Haugland told me he would bid it in for me and that I could come in and settle afterwards. Soon after the sale he conversed with Haugland at his bank. O’Hare was there and told me I had five days to redeem the rig. Haugland stood right there and said: You can have five days exclusive of to-day to settle for the rig. All I want is a couple of days’ threshing. I said that would be $200. He said T will pay the crew.’ ”
The offer of defendant to bid in the property for the plaintiff was favorable to him and the jury found that he assented to it and relied on it, otherwise the plaintiff might have protected himself by a redemption or sonic other means. Doubtless for little or nothing he could have obtained a retransfer of the property from the assignee in bankruptcy, who did not care to protect the property. On the last day for redemp*559tion he tendered to the defendant the price of the property, $750 with $2 interest, and it was refused.
Now it is not the purpose of the law to aid one naan in robbing another by a deceptive or smooth deal. There is no good reason for a banker going out and making false representations to a poor man whose property is about to be sold on a chattel mortgage. There is no good reason for setting aside the verdict of the jury except that it should bo for a much larger sum, and yet the court may not substitute a larger verdict. There is no special finding by the jury. There is nothing for this court to do only to affirm the judgment or to grant a new trial, and probably an affirmance of the judgment is best for both parties. There should be an end to litigation.